Citation Nr: 1104507	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a disability that 
manifests with symptoms of: headaches; skin disorders; visual 
disturbance; pulmonary disorder with shortness of breath; left 
axillary swelling; bleeding gums; low platelets; hand tremors; 
forgetfulness/short term memory loss; difficulty expressing self 
and keeping thoughts in order; sensitivity to chemicals, fumes or 
dust; nervousness; irritability; sleep apnea; recurrent taste and 
smell of petrochemicals; residuals of abrasions of bug bites; 
slow wound healing, all claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for Crohn's disease 
(claimed as loss of appetite, frequent indigestion and spastic 
bowel symptoms/chronic irregularity; weight fluctuation), to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for liver disease, to 
include hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ADT) from 
September 1979 to January 1980 and on active duty from February 
1990 to January 1992, with service in Southwest Asia from August 
1990 to March 24, 1991.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which, in pertinent part, denied service 
connection for hepatitis C (claimed as a liver condition), and 
denied service connection for Gulf War Undiagnosed Illness.  
During the course of the appeal, the case was transferred to the 
jurisdiction of the Providence, Rhode Island VARO.

This appeal was previously before the Board in November 2009.  
The Board remanded the claim for further development.  The case 
has been returned to the Board for further appellate 
consideration.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disorder to include posttraumatic stress 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for liver 
disease, to include hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The medical evidence of record does not demonstrate objective 
indications of the Veteran's complaints of headaches; skin 
disorders; visual disturbance; pulmonary disorder with shortness 
of breath; left axillary swelling; low platelets; 
forgetfulness/short term memory loss; difficulty expressing self 
and keeping thoughts in order; sensitivity to chemicals, fumes or 
dust; sleep apnea; recurrent taste and smell of petrochemicals; 
residuals of abrasions of bug bites; or slow wound healing.  
Additionally, he has not been diagnosed with any disabilities or 
disorders associated with these symptoms that are related to 
service.

3.  The medical evidence of record demonstrates that the 
Veteran's complaints of bleeding gums; hand tremors; nervousness; 
and irritability have been linked to known clinical diagnoses of 
gingivitis, radiculopathy, and anxiety disorders, which have not 
been shown to be related to any period of service.

4.  The medical evidence of record demonstrates that the 
Veteran's complaints of loss of appetite, frequent indigestion 
and spastic bowel symptoms/chronic irregularity; weight 
fluctuation, to include as due to an undiagnosed illness have 
been linked to known clinical diagnoses of Crohn's disease, which 
has not been shown to be related to any period of service.


CONCLUSIONS OF LAW

1.  A disorder manifested by headaches; skin disorders; visual 
disturbance; pulmonary disorder with shortness of breath; left 
axillary swelling; bleeding gums; low platelets; hand tremors; 
forgetfulness/short term memory loss; difficulty expressing self 
and keeping thoughts in order; sensitivity to chemicals, fumes or 
dust; nervousness; irritability; sleep apnea; recurrent taste and 
smell of petrochemicals; residuals of abrasions of bug bites; 
slow wound healing was not incurred in or aggravated by active 
service, to include as being due to or a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2010).

2.  Crohn's disease (claimed as a disorder manifested by loss of 
appetite, frequent indigestion and spastic bowel symptoms/chronic 
irregularity; weight fluctuation) was not incurred in or 
aggravated by active service, to include as being due to or a 
manifestation of an undiagnosed illness, or irritable bowel 
syndrome.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
September 1996.  Thereafter, he was notified of the provisions of 
the VCAA by the VA in correspondence dated in February 2003, 
November 2003, and February 2010.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding VCAA.  Thereafter, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in September 
2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 letter.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained.

(The Board notes that in a July 2006 Statement of the Case (SOC), 
the VA informed the Veteran that he could submit evidence 
indicating that he had an undiagnosed illness which began either 
during active service in the Southwest Asia theater of operations 
or at any time through December 31, 2006.  Subsequently, 
effective December 18, 2006, VA extended the presumptive period 
in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for 
qualifying chronic disabilities that become manifest to a degree 
of 10 percent or more after active duty in the Southwest Asia 
theater of operations).  71 Fed. Reg. 75669 (2006).  This 
expanded to December 31, 2011 the presumptive period within which 
disabilities resulting from undiagnosed illnesses suffered by 
Gulf War veterans must become manifest to a compensable degree in 
order for entitlement for compensation to be established.  See 38 
C.F.R. § 3.317(a)(1)(i) (2010).  As the opinion below is 
unaffected by the expanded presumption date, as there is no 
current diagnosis of irritable bowel syndrome or disability 
manifested by fatigue due to an undiagnosed illness, and the 
medical evidence extends beyond December 2006, the Veteran is not 
harmed from receiving update notice regarding the presumptive 
period.)

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations to assess the current nature of his claimed 
disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To prevail on the issue of service connection there must be (1) 
medical evidence of a current disability; (2) medical evidence, 
or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the in-service injury or disease and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, compensation may be paid to any Persian Gulf War 
veteran "suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses)." 
38 U.S.C.A. § 1117.  These may include, but are not limited to, 
headaches, muscle pain, joint pain, neurologic signs or symptoms, 
and symptoms involving the respiratory system.  See 38 C.F.R. 
§ 3.317(b).  The chronic disability must have manifested either 
during active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2011, 
and must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in the 
medical sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable of 
independent verification.  Compensation shall not be paid under 
this section if there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 38 C.F.R. § 3.317(c)(3).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); 
or (4) any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C. § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i).  

The Secretary has determined that there is no basis to establish 
presumptions of service connection for any disease, illness, or 
health effect, associated with service in the Southwest Asia 
theater of operations, discussed in the National Academy of 
Sciences' (NAS) report entitled Gulf War and Health, Volume 6, 
Physiologic, Psychologic, and Psychosocial Effects of Deployment-
Related Stress (Volume 6).  See 76 Fed. Reg. No. 9 (Notices, 
January 13, 2011).  This included that presumptive service 
connection is not warranted for : sleep disorders, chronic 
respiratory health effects, psychiatric disorders, structural 
gastrointestinal diseases, gastrointestinal symptoms consistent 
with functional gastrointestinal disorders, and skin disorders.  
Veterans may still be directly service connected for such 
disorders.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The 
Veteran's military records document that he had service in 
Southwest Asia.

In cases where a veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The United States Court of Appeals for Veterans Claims has also 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Received in August 1992, was the Veteran's informal claim for 
disabilities resulting from exposure to various insecticides, 
fuels, fuel oils, other petroleum products, smoke from burning 
oil wells, and smoke from the burning of captured ammunition that 
occurred while serving in Desert Shield/Desert Storm.  He felt 
that due to his exposure to these gases he developed the 
following symptoms: visual disturbances, migraine headache, sinus 
headache, oil acne on hands and arms, short term memory loss, 
mild skin rashes, slow healing of cuts, abrasions and bug bites, 
chronic bronchitis, shortness of breath, nervousness, 
irritability, sleep disorder, bizarre dreams, and recurrent 
sensation of taste and smell of petrochemicals, loss of appetite, 
weight fluctuation, sleep apnea, and chronic irregularity 
(presumably he is referring to a gastrointestinal problem).

In a September 1992 rating decision, the Veteran was denied 
service connection for bronchitis/exposure to oil smoke, and 
leishmaniasis (a disease caused by the bite of certain 
sandflies).  In a May 1990 rating decision, he was denied service 
connection for PTSD.

In his July 1979 enlistment examination for his period of ADT, 
the Veteran did not indicate that he had any health problems; 
however, he did explain to the examiner that he had seasonal 
sinusitis.  His clinical evaluation of all systems was entirely 
normal.  In October 1979, he complained of irregular, hard bowel 
movements and fatigue.  He was assessed with irregular bowel 
movements.  His January 1980 ADT separation physical examination 
report was entirely normal.  In his January 1980 report of 
medical history, he noted a history of sinusitis and foot 
trouble. 

In November 1981, the Veteran was excused from National Guard 
Duty due to a viral upper respiratory infection. 

During the Veteran's January 1990 active duty enlistment 
examination, he indicated that he had a history of sinusitis and 
hay fever.  He was noted on examination to have mild pes planus.  
In May 1991, after returning from a tour of duty in Southwest 
Asia, the Veteran indicated that he had swollen or painful 
joints, frequent or severe headaches, dizziness or fainting, ear, 
nose, or throat trouble, chronic or frequent colds, sinusitis, 
hay fever, shortness of breath, pain or pressure in chest, 
chronic cough, palpitation or pounding of the heart, high or low 
blood pressure, cramps in his legs, frequent indigestion, recent 
gain or loss of weight, recurrent back problems, foot trouble, 
neuritis, frequent trouble sleeping, depression or excessive 
worry, and nervous trouble.  He also indicated that while he was 
in Southwest Asia he had diarrhea, constipation, bronchitis 
infections, strained muscles, and back pain.  In July 1991, he 
was treated for sunburn on his ankles and the tops of his feet.  
A July 1991 chest X-ray report found no significant 
abnormalities.   In August 1991, during an annual physical, he 
only indicated he had a history of or (then) currently had 
sinusitis and hay fever.  He also reported he had a right hand 
injury in 1974 during a motor vehicle accident, and that he was 
treated for his spine in July 1991.  The examiner noted that he 
was occasionally treated for congestion which would be relieved 
with antihistamines, and that he had difficulty sleeping (noting 
the Veteran had multiple personal problems).  Clinical evaluation 
did not note any abnormalities.  In September 1991, he sought 
treatment for headache, diarrhea, vomiting, and muscle aches.  He 
was assessed with diarrhea.  In October 1991, he requested 
psychological help due to an inability to sleep for several 
weeks.  He was noted to be intoxicated (alcohol) and was referred 
for psychological consultation.  In November 1991, the Veteran 
sought treatment for bronchitis.  He was noted to have shortness 
of breath and a feeling of tightness in his throat.  He was noted 
to be a smoker.  He was assessed with an upper respiratory 
infection.   The Veteran declined a separation physical 
examination. 

In June 1992, the Veteran was afforded a VA general medical 
examination.  He was noted to be a current one pack a day smoker, 
and had been an intermittent smoker since childhood.  He also 
drank a six pack of beer nightly, and had done so for many years.  
A HEENT examination was normocephalic and atraumatic.  His nares 
were noted to be normal.  His chest examination was clear to 
auscultation, and percussion with no wheezes or crackles noted.  
He had a normal cardiovascular examination, his cranial nerves 
were intact, and he had no skin rashes.  His abdominal exam noted 
soft, non-tender, abdomen with no hepatosplenomegally noted.  
There were no masses or hernias.  Alcohol was noted on his breath 
during the time of the examination.  He was diagnosed with 
gingivitis.  A pulmonary function test (PFT) was interpreted to 
show normal spirometry. 

The Veteran was noted in June 1992 to have a normal EMG 
(electromyogram) and normal NCV (nerve conduction) of the neck 
and upper extremities, with the conclusion that there was neither 
evidence of cervical radiculopathy nor compression neuropathy of 
the left upper extremity.  

VA hospitalization in July 1992 was for treatment of alcohol 
dependence.  He gave a history of alcohol dependence since age 
nine.  He reported a DWI in service with outpatient counseling.  

In April 1993, he was diagnosed with right shoulder impingement.  
An April 1994 x-ray of his chest was read to show no active 
processes, and mild hyper-inflation of the lungs.  In March 1994, 
he entered a live-in VA SATP (Substance Abuse Treatment Program).  
In August 1994, he stated that he had difficulty sleeping due to 
the pain he experienced in his spine, shoulder and knee.  He also 
reported that he had hepatitis C.  It was noted that an August 
1994 liver enzymes study was within normal limits.  

In September 1994, the Veteran participated in the Persian Gulf 
registry.  His main complaints were abdominal pain, which he said 
started two years prior, and (what appears to say) wheezing in 
his chest.  He also listed hepatitis C and asthma as definite 
diagnoses he had been given.  He later described that he began to 
have exercise-induced asthma shortly after enlistment.  He also 
reported a 15 year history of hay fever, sinusitis.  He was noted 
to have served in the Persian Gulf from August 1990 to March 
1991.  He reported minimal contact with oil smoke, but possible 
contact with chemical warfare materials.  He reported a history 
of alcohol abuse (12-six packs a week of beer), and had used 
street drugs, including cocaine and heroin (used a few times).  
On returning from the Gulf, he had a few tattoos applied.  His 
abdominal pain was attributed to his hepatitis C.  He was noted 
to smoke one pack per day, with a (what appears to say) 15-pack 
per year history.  He reported the occasional cough.  The 
examiner opined that the hepatitis C was possibly sexually 
transmitted or from tattoos.  The impression was hepatitis C and 
asthma.  In December 1994, he had a normal spirometry.

Following a hepatitis C VA examination in March 1996the diagnosis 
was hepatic dysfunction, minimal.  The physician opined that in 
view of the Veteran's admission to drinking daily, he believed 
that the hepatic dysfunction was related to the Veteran's alcohol 
dependence.

In November 1996, the Veteran was afforded a VA general medical 
examination; there is no indication if his claims file was 
available for the examiner to review.  The examiner noted a 
medical history which included hepatitis C and atypical chest 
pain.  The Veteran noted he had been treated for alcohol 
dependence that lead to "thinning of the blood" and "bleeding 
gums."  He also stated that he was "very tense" and that this 
caused "chest pains."  He complained of stiffness in his right 
shoulder with occasional paresthesia and radiating pain to the 
right hand.  He had waxing and waning right upper quadrant 
abdominal pain.  However he did not report fever, nausea, 
vomiting, diarrhea, constipation, symptoms of gastrointestinal 
bleeding or jaundice.  He also noted problems with concentration.  
On examination, there were no skin lesions or scars, there was no 
lymphadenopathy, and his nose and sinuses were negative.  He had 
a normal sounding S1, S2 with regular rate and rhythm and no 
audible murmur upon cardiac examination.  His lungs were clear to 
percussion and auscultation bilaterally.  He had no audible 
rhonchi, wheezes or rales.  His abdomen was soft, flat and had 
positive bowel sounds.  His long and short term memory was 
intact.  

Additionally, some medical results were noted during the 
examination; including that a November 1996 EKG was normal, a 
March 1996 urinalysis was normal, a March 1996 ultrasound of his 
abdomen was negative and a March 1996 chest x-ray was also 
negative.  He was diagnosed with alcohol dependence with elevated 
liver function, cervical osteoarthritis, a history of hepatitis C 
without documentation, and a history of depression and PTSD. 

Private treatment records from Dr. N.F. note that the Veteran was 
a half-a-pack a day smoker, and drank three to four beers 
nightly.  He gave a history of allergies.  However, he denied 
headaches, chest pain or shortness of breath.  His medical 
history was noted to be negative for high blood pressure or 
diabetes.  He was assessed with allergic rhinitis by history, 
hepatitis C by history, and nicotine dependency.  In February 
2000, reported no chest pain of shortness of breath.  He noted he 
stopped Interferon due to side effects, including fatigue.  He 
reported he continued to smoke cigarettes.  He was assessed with 
fatigue secondary to Interferon, and nicotine dependency.  In 
July 2002,  he complained of not feeling well, with some anorexia 
and nausea.  He denied any gnawing epigastric pain.  He had no 
significant weight loss.  He reported being stressed about work 
and bills he needed to pay.  He reported several loose bowel 
moments in the morning, consistent with irritable bowel syndrome 
(IBS).  However, the physician did not assess the Veteran with 
IBS.

A private treatment record from September 2002, from Dr. M.G., 
noted the Veteran's complaints of loose stools, and stomach 
cramps which he had experienced for years.  He was undergoing 
physical therapy but still had a decreased amount of sleep due to 
pain.  The physician noted the Veteran was anxious, sad and 
stressed.  He had not seen a GI physician in at least two years, 
and did not currently have upper abdominal pain.  He mentioned 
chronic crampy lower abdominal pain.  The physician noted she 
explored his mood and its relation to sleep and IBS symptoms.  He 
admitted increased stress.  The assessment was probable IBS, and 
anxiety.

A November 2002 letter from private physician S.H.G. noted the 
Veteran's complaints of chest pain and shortness of breath 
related to his neck complaint and related to lower thoracic and 
lumbar injuries and subsequent discomfort.  The Veteran also 
complained of tingling and numbness in the upper extremities, 
which the physician noted could be cervical radiculopathy.

In August 2003, the Veteran had a follow-up with the VA 
gastrointestinal clinic.  He complained of weakness/fatigue and 
shortness of breath/lightheadedness with activity.  He had 
alternating diarrhea and constipation, with persistent upper 
right quadrant abdominal pain with nausea but no vomiting.  An 
ultrasound of the abdomen was unremarkable.  There were no focal 
defects within the liver and no intrahepatic biliary dilation or 
any other significant pathology.  No gallstones and no evidence 
of acute inflammatory changes.  He had lost ten pounds since 
prior visit, which he attributed to diet and exercise.  He was 
assessed with chronic HCV with elevated LFTs, and with chronic 
diarrhea, for which he was advised to avoid caffeine and to 
schedule a colonoscopy.

In October 2003, the Veteran underwent a colonoscopy at a VA 
facility, where he was assessed with right sided colitis.  At his 
November 2003 follow-up gastrointestinal appointment it was noted 
that a prior endoscopy found transiently elevated ferritin but 
was otherwise normal.  Biopsies from the colonoscopy were noted 
to be negative despite marked evidence of erythema/inflammation.  
The physician was concerned that the distorted cellular 
architecture seen on ascending colon may represent underlying 
colitis or questionable irritable bowel disorder.  At a November 
2003 appointment with a gastroenterologist the Veteran was 
assessed with Crohn's disease.

In June 2004, the Veteran reported that his frequent gas and 
indigestion had completely resolved, and his diarrhea had 
improved on prednisone.  He was noted to have a history of 
Crohn's disease, and the possibility primary sclerosing 
cholangitis (PSC) was discussed but not assessed as his alkaline 
phosphate was always normal.  An upper GI series from November 
2003 was read to be unremarkable but to show evidence of an 
abnormal communication between the small bowel and the distal 
large bowel.  An ultrasound of the abdomen from October 2003 was 
read to show loose bowel movements, possible IBD, with excellent 
response to a steroid trial.  It was noted he likely had Crohn's 
disease given his response to steroids and the colonoscopy 
findings.  

An August 2004 VA MRI of the abdomen in August 2004 showed no 
evidence of sclerosing colangitis.  

A VA treatment record from October 2005 noted that the Veteran 
had a diagnosis of Crohn's disease, and that although he had 
frequent stools, he did not have other indicators of active 
disease.

SSA records reveal that the Veteran was found to be disabled 
effective May 2002 with a primary diagnosis of personality 
disorders and a secondary diagnosis of affective disorders.  An 
evaluation report from December 2003 noted the Veteran had some 
difficulties sleeping, and that his appetite was variable due to 
Crohn's disease.  He was assessed with major depressive disorder, 
and alcohol abuse.  Also his Crohn's disease, hepatitis C, 
osteoporosis, and neck injury were noted.  

In May 2010, the Veteran underwent a esophagogastroduodenoscopy 
(EGD).  The impression was gastritis.  The examiner noted that 
gastritis was often referred to as dyspepsia and could be caused 
by irritation from medication, stress, or alcohol.  It was noted 
the colonoscopy showed Crohn's disease.

In June 2010, the Veteran was afforded a VA examination; his 
claims file was reviewed in conjunction with the examination.  
The examiner noted that the Veteran was diagnosed with Crohn's 
disease in 2003.  He additionally noted that other than an 
isolated episode of diarrhea in 119 there was no evidence of 
ongoing gastrointestinal  issues or symptoms of irritable bowel 
or inflammatory bowel disease.  The examiner opined that the 
Veteran's current Crohn's disease was not due to his active duty 
service.

Analysis

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  The Board finds that the Veteran is competent 
to report the symptoms associated with the disorders he is 
claiming are due to service in Southwest Asia.

Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See also 
Buchanan, supra (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)  Here, the Board finds that the 
Veteran is not credible in reporting his symptoms.  Beginning in 
service, the Veteran was inconsistent in reporting symptoms.  On 
his 1979 enlistment examination he did not mark that he had a 
prior history of sinus problems, but when questioned by the 
examiner noted that he had seasonal sinusitis.  In May 1991, upon 
returning from Southwest Asia, the Veteran marked that he had 
numerous symptoms (swollen joints, headaches, dizziness, 
shortness of breath, chest pains, etc); however, three months 
later in August 1991 he indicated that he only had a history of 
sinusitis and hay fever.  He reported being unable to sleep due 
to alcohol use in service, being unable to sleep due to stress in 
2000, and being unable to sleep due to pain in 2002.  Although 
part of the remand section of this appeal, evidence in the record 
regarding the Veteran's hepatitis C also contains multiple 
inconsistent statements regarding drug use which also leads the 
Board to question his credibility in accurately reporting his 
medical history, symptoms, and conditions to medical providers 
and the VA.  Thus, the Board finds that the Veteran's 
descriptions of the onset and severity of his symptoms are not 
credible.

Headaches

Service treatment records show that the Veteran had a history of 
sinusitis prior to his entrance into active duty.  In May 1991, 
he indicated that he had a history of or currently suffered from 
headaches.  In August 1991, the examiner noted the Veteran had 
difficulty sleeping, while noting he had multiple personal 
problems; however, the examiner did not provide any connecting 
information as to why his personal problems were noted in 
relation to his inability to sleep.  In September he complained 
of multiple symptoms, including headache, and he was assessed 
with diarrhea.  In October 1991, he requested psychological help 
due to an inability to sleep.  He was noted to be intoxicated and 
was referred for a psychological consultation.  

During his June 1992 general medical examination he did not 
complain of headaches.  A head, eyes, ears, nose, and throat 
examination was normal.  

In 1994, the Veteran participated in the Gulf War Registry where 
his eyes, ears, nose, throat and neck were all noted to be 
normal.  While he noted a history of sinusitis, and 
depression/PTSD he did not complain of headaches.

During a November 1996 general medical examination, the Veteran 
again did not complain of headaches.  He did not that he was 
generally very tense.  He was noted to have a history of 
depression and PTSD.

November 1998 treatment records from private physician N.F. show 
that the Veteran denied headaches.

In May 2000, the Veteran reported feeling light-headed as a side 
effect of interferon treatment.  He also reported chronic neck 
pain and an inability to sleep due to stress.

The claims file contains two complaint of headaches, one in the 
May 1991 in-service examination the Veteran filled out upon 
return from service in Southwest Asia, and again in September 
1991 where he was assessed with diarrhea.  While compensation may 
be paid to a Persian Gulf War Veteran who suffers from a chronic 
disability resulting from an undiagnosed illness, which may 
include headaches, the chronic disability must include objective 
evidence perceptible to an examining physician and that are 
capable of independent verification.  There is no indication of 
objective evidence of headaches perceived by any examining 
physician in the claims file.  Indeed, the claims file is limited 
to two subjective complaint of headaches in service, and no 
complaints to physicians post-service, so the opportunity for 
objective evidence is limited.  As such, service connection for 
headaches under 38 C.F.R. § 3.317 (due to an undiagnosed illness) 
is not warranted.

Additionally, the Veteran was not diagnosed with a chronic 
headache disorder in service, and as he has not complained of 
headaches since 1991, he does not have a current diagnosis of a 
headache disorder.  Therefore, direct service connection for a 
headache disorder is also not warranted.

Skin Disorders

The Veteran was denied service connection for possible leishmania 
in a September 1992 rating decision.  In an August 1992 statement 
he reported he had "oil acne" on his hands and arms and mild 
skin rashes.

Service treatment records were negative for complaints of, 
treatment for, or diagnoses of any skin disorders.  He was noted 
to have several tattoos.

During his June 1992 general medical examination, the Veteran was 
noted to have no skin rashes.  In the September 1994 Gulf 
Registry examination, under the description of his skin, he was 
noted to have multiple tattoos.  There was no indication of a 
rash, and he did not complain of any skin condition during the 
registry.  He also reported not having contact with any oil while 
in the Persian Gulf.  Thereafter, there is no diagnosis in the 
claims folder of any skin disease or abnormality.  The Veteran 
did not complain of a skin condition/symptoms other than in his 
claim for service connection for an undiagnosed illness.  While 
compensation may be paid to a Persian Gulf War Veteran who 
suffers from a chronic disability resulting from an undiagnosed 
illness, the chronic disability must include objective evidence 
perceptible to an examining physician and that are capable of 
independent verification.  There is no indication of objective 
evidence of acne or skin rashes perceived by any examining 
physician in the claims file.  Indeed, the claims file contains 
remarks that his skin is normal other than multiple tattoos, and 
in June 1992 he was noted to not have any skin rashes.  As such, 
service connection for a skin disorder under 38 C.F.R. § 3.317 
(due to an undiagnosed illness) is not warranted.

Additionally, the Veteran was not diagnosed with a skin condition 
in service, and as he has not complained of a skin disorder other 
than during his claim for service connection.  Post-service 
medical evidence has consistently noted that his skin was normal 
other than the existence of multiple tattoos.  He does not have a 
current diagnosis of a skin condition.  Therefore, direct service 
connection for a skin disorder is also not warranted.

Visual Disturbance

Although the Veteran noted that he had visual disturbances in his 
August 1992 claim, there are no records of complaints to medical 
providers of visual problems.  As noted above, his eyes were 
noted to be normal upon examination.  Also, the Veteran did not 
describe what he was referring to by "visual disturbance."  The 
Veteran did not complain of nor is there treatment for a visual 
disturbance in the record.  While compensation may be paid to a 
Persian Gulf War Veteran who suffers from a chronic disability 
resulting from an undiagnosed illness, such as a neurologic sign 
or symptom, the chronic disability must include objective 
evidence perceptible to an examining physician and that are 
capable of independent verification.  There is no indication of 
objective evidence of visual disturbance by any examining 
physician in the claims file.  Indeed, the claims file contains 
remarks that his eyes were normal on examination.  Additionally, 
he made no subjective complaints of a visual disturbance to any 
of the treating physicians according to the available medical 
records.  As such, service connection for a visual disturbance 
under 38 C.F.R. § 3.317 (due to an undiagnosed illness) is not 
warranted.

Additionally, the Veteran was not diagnosed with a visual 
disturbance in service, and as he has not complained of visual 
disturbance other than during his claim for service connection.  
Post-service medical evidence has consistently noted that his 
eyes were normal.  He does not have a current diagnosis of a eye 
or vision disorder.  Therefore, direct service connection for a 
visual disturbance is also not warranted.

Pulmonary disorder/Shortness of breath

The Veteran was previously denied service connection for 
bronchitis in February 1995.  Service treatment records showed 
that at 19-years old the Veteran had a normal chest x-ray.  In 
May 1991, he complained of shortness of breath, pain or pressure 
in the chest, and chronic cough.  Although he marked that he had 
these symptoms in May 1991, by August 1991 he no longer noted 
that he had any history of breathing problems.  In November 1991, 
he sought treatment for bronchitis, he was noted to be a smoker, 
and he was assessed with an upper respiratory infection.

In June 1992, the Veteran reported that he had been a smoker 
since "childhood" and that he was then a current one-pack a day 
smoker.  His chest was clear to auscultation and percussion with 
no wheezes or crackles noted.  PFT testing showed normal 
spirometry.  In December 1994, he was again noted to have normal 
spirometry.  In September 1994, the Veteran participated in the 
Gulf Registry where he reported that he had a current diagnosis 
of asthma, although prior records do not confirm this report.  He 
had a complaint of wheezing and he described exercise-induced 
asthma shortly after enlistment.  On examination he had 
widespread coarse expiratory (possibly-difficult handwriting) 
rhonchi.  He noted he was a one-pack per day smoker with a 15-
pack per year history of smoking.  He reported an occasional 
cough.  He was given an impression of asthma.

In November 1996, during a general medical examination, the 
Veteran complained of atypical chest pain.  On examination, his 
lungs were clear to percussion and auscultation, with no audible 
rhonchi, wheezes or rales.  A chest x-ray taken in conjunction 
with the examination was noted to be negative.

A November 1998 private treatment record from Dr. N.F. noted that 
the Veteran smoked a half pack of cigarettes a day.  He denied 
shortness of breath.  He denied shortness of breath and chest 
pain again in 2000.  In November 2002, he complained of chest 
pain and shortness of breath associated with cervical and 
thoracic injuries.

The Veteran complained of shortness of breath in May 1991, and in 
November 1991 was diagnosed with an upper respiratory infection.  
Post-service the Veteran was given an impression of asthma based 
on his report of having been diagnosed with asthma, and 
widespread coarse expiratory rhonchi.  While compensation may be 
paid to a Persian Gulf War Veteran who suffers from a chronic 
disability resulting from an undiagnosed illness, such as 
symptoms involving the respiratory system, the chronic disability 
must include objective evidence perceptible to an examining 
physician and that are capable of independent verification, and 
must not be attributed to any known clinical diagnosis.  The 
Veteran has been diagnosed with asthma, and he himself described 
his breathing problems as asthma.  Indeed, the claims file 
contains several remarks that his lungs were normal on 
examination, and he has had negative chest x-rays and normal 
spirometry tests.  However, it is the known clinical diagnosis 
(asthma) that renders service connection for shortness of breath 
under 38 C.F.R. § 3.317 (due to an undiagnosed illness) 
unwarranted.

Here, the Veteran was diagnosed with an upper respiratory 
infection in service.  He was later diagnosed with asthma.  The 
majority of the medical evidence in the claims file noted that 
the Veteran's lungs were clear.  He also had negative chest x-
rays and normal spirometry tests.  The claims file is also 
replete with references to the Veteran's cigarette smoking, which 
apparently began in "childhood" and continued to be mentioned 
throughout the medical records available in the claims file.  The 
Veteran noted that he had asthma in 1994, and that examiner heard 
coarse rhonchi.  The 1994 examiner was also quick to point out 
that the Veteran was a smoker.  Although he claims to have been 
diagnosed with exercise-induced asthma in service, the Board did 
not note a record of such a diagnosis in service.  

VA need not conduct an examination with respect to the claim for 
service connection for shortness of breath on appeal, as 
information and evidence of record contains sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.   The standards of McLendon are not 
met in this case, as there is no indication of in-service 
exercise induced asthma, and there is no indication that the 
Veteran's current asthma may be associated with his in-service 
treatment for an upper respiratory infection.  Service connection 
for bronchitis was previously denied in a February 1995 rating 
decision.  Medical records in the claims file consistently point 
to the Veteran's long history of smoking, including when he was 
given an impression of asthma in 1994.  The Veteran has been 
found not credible in his reports of symptoms and treatment.  
Indeed he reported to the 1994 examiner that he had a diagnosis 
of asthma, although prior examinations had shown normal 
spirometry tests and negative chest x-rays, and there was no 
evidence of a prior diagnosis of asthma.  

As the Veteran's pulmonary examinations were normal in 1992 and 
1996, objective testing of the Veteran's pulmonary functions were 
all noted to be normal, and the 1994 impression of asthma noted 
that the Veteran had a history of smoking, the Board finds that 
direct service connection for shortness of breath is not 
warranted.  

Left Axillary swelling; Low platelets; Sensitivity to chemicals, 
fumes and dust; recurrent taste and smell of petrochemicals; 
Residuals of abrasions of bug bites; slow wound healing

Although the Veteran filed a claim for service connection for 
left axillary swelling, low platelets, sensitivity to chemicals, 
fumes and dust, recurrent taste and smell of petrochemicals, 
residuals of abrasions of bug bites, and slow healing wounds in 
August 1992, there is no indication in the claims file that he 
has ever complained of or received treatment for these symptoms.

The Veteran had several physical examinations in the file and 
there is no indication of axillary swelling, low platelets, 
residuals of bug bites, or slow healing wounds.  Additionally he 
did not complain of sensitivity to chemicals, fumes and dust or a 
recurrent taste and smell of petrochemicals.

While compensation may be paid to a Persian Gulf War Veteran who 
suffers from a chronic disability resulting from an undiagnosed 
illness, the chronic disability must include objective evidence 
perceptible to an examining physician and that are capable of 
independent verification.  There is no indication of objective 
evidence of left axillary swelling, low platelets, sensitivity to 
chemicals, fumes and dust, recurrent taste and smell of 
petrochemicals, residuals of abrasions of bug bites, and slow 
healing wounds by any examining physician in the claims file.  
Indeed examinations of the chest and lungs do not mention any 
swelling.  Examinations of the skin did not mention any bug bites 
or slow healing wounds.  He was previous denied service 
connection for leishimaniasis.  Also, sensitivity to chemicals, 
fumes and dust, and recurrent taste and smell of petrochemicals 
are purely subjective complaints (where were no repeated to any 
medical care providers).  As such, service connection for left 
axillary swelling, low platelets, sensitivity to chemicals, fumes 
and dust, recurrent taste and smell of petrochemicals, residuals 
of abrasions of bug bites, and slow healing wounds under 
38 C.F.R. § 3.317 (due to an undiagnosed illness) is not 
warranted.

Additionally, he does not have a current diagnosis of any 
disorder(s) that manifests in his described symptoms.  Therefore, 
direct service connection for a disability that manifests in 
symptoms of (singularly or in total) left axillary swelling, low 
platelets, sensitivity to chemicals, fumes and dust, recurrent 
taste and smell of petrochemicals, residuals of abrasions of bug 
bites, and slow healing wounds is also not warranted.

Bleeding Gums

In the June 1992 general medical examination the Veteran was 
diagnosed with gingivitis.  The Board notes that gingivitis is a 
form of periodontal disease.  Treatable carious teeth and 
periodontal disease may be considered service-connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment.  See 38 C.F.R. § 3.381.  

While compensation may be paid to a Persian Gulf War Veteran who 
suffers from a chronic disability resulting from an undiagnosed 
illness, the chronic disability must include objective evidence 
perceptible to an examining physician and that are capable of 
independent verification, and must not be attributed to any known 
clinical diagnosis.  The Veteran has been diagnosed with 
gingivitis.  As he has a known clinical diagnosis, service 
connection for bleeding gums under 38 C.F.R. § 3.317 (due to an 
undiagnosed illness) is unwarranted.

As periodontal disease is not a condition for which compensation 
is paid, there is simply no competent medical evidence, nor does 
the Veteran assert, that he has any current dental disorder for 
which compensation is payable.  See 38 C.F.R. § 4.150.

Hand Tremors

The Veteran filed a claim for hand tremors in August 1992.  
Service treatment records do not contain complaints of, or 
treatment for hand tremors.  In August 1991, the Veteran reported 
a right hand injury during a motor vehicle accident in 1974.  The 
Veteran does have a history of alcohol abuse with recurrent 
treatment.  He reported to have quit drinking in June 2003.  
In April 1993, the Veteran was found to have right shoulder 
impingement.  In November 1996 he reported stiffness of his right 
shoulder with occasional paresthesia and pain radiating to his 
right hand.  In November 2002, he complained of tingling and 
numbness in his upper extremities, and the private physician 
noted this could be due to cervical radiculopathy.  

The Veteran is service connected for a cervical spine condition.  
In the February 1995 rating decision it was noted that the neck 
disability manifested in chronic neck pain and acute 
exacerbations radiating into the right hand.

The Veteran did not complain of hand tremors other than in his 
claim for service connection for an undiagnosed illness.  While 
compensation may be paid to a Persian Gulf War Veteran who 
suffers from a chronic disability resulting from an undiagnosed 
illness, the chronic disability must include objective evidence 
perceptible to an examining physician and that are capable of 
independent verification.  There is no indication of objective 
evidence of hand tremors by any examining physician in the claims 
file.  Examination of the upper extremities for tingling and 
numbness was noted to possibly be due to radiculopathy.  Also, 
although not medically indicated (as there was no objective note 
of hand tremors), hand tremors can be a sign of withdrawal, and 
the Veteran has been under treatment for alcohol abuse in the 
past.  As such, service connection for hand tremors under 
38 C.F.R. § 3.317 (due to an undiagnosed illness) is not 
warranted.

Additionally, the Veteran was not noted to have hand tremors in 
service, and as he has not complained of hand tremors other than 
during his claim for service connection.  He does not have a 
current diagnosis of any disorder(s) that manifests in hand 
tremors.  Therefore, direct service connection for a disability 
that manifests in symptoms of hand tremors is also not warranted.

Forgetfulness/Short term memory loss; Difficulty expressing self 
and keeping thoughts in order; Nervousness/Irritability

The Veteran did not complain of forgetfulness, short-term memory 
loss or difficulty expressing himself or keeping his thoughts in 
order, or nervousness/irritability in service.  After complaining 
of having difficulty sleeping in August 1991, he was noted to 
have personal problems.  In October 1991, he requested 
psychological help and was noted to be intoxicated at the time.  

During his June 1992 general medical examination, the Veteran was 
noted to have the smell of alcohol on his breath.  He did not 
complain of memory problems during his September 1994 Persian 
Gulf registry examination.  In a November 1996 examination he 
complained of being very tense.  On examination, his long and 
short term memory were noted to be intact.  In May 2000, he 
complained of inability to sleep due to stress.  In July 2002, he 
complained of being stressed about work and his ability to pay 
his bills.  

The records show the Veteran has been diagnosed with depression 
and PTSD, which can have symptoms of memory loss, nervousness 
and/or irritability.  He was previously denied service connection 
for PTSD in a February 1995 rating decision.

The Veteran did not complain of forgetfulness, short-term memory 
loss or difficulty expressing himself or keeping his thoughts in 
order, or nervousness/irritability in service, although he did 
request psychiatric help with sleep/alcoholism.  While 
compensation may be paid to a Persian Gulf War Veteran who 
suffers from a chronic disability resulting from an undiagnosed 
illness, the chronic disability must include objective evidence 
perceptible to an examining physician and that are capable of 
independent verification.  There is no indication of objective 
evidence of forgetfulness, short-term memory loss or difficulty 
expressing himself or keeping his thoughts in order, or 
nervousness/irritability by any examining physician in the claims 
file.  There is evidence of stress and anxiety which could be 
alternative descriptions of nervousness and irritability; 
however, these symptoms are noted in the context of SSA records 
where the Veteran was diagnosed with personality disorders and 
affective disorders.  Examination showed the short and long term 
memories were intact.  As such, service connection for 
forgetfulness, short-term memory loss or difficulty expressing 
himself or keeping his thoughts in order, or 
nervousness/irritability under 38 C.F.R. § 3.317 (due to an 
undiagnosed illness) is not warranted.  

Additionally, the Veteran has previously been denied service 
connection for PTSD, and a claim to reopen a claim for a 
psychiatric disorder to include PTSD is being referred to the RO 
in this appeal.  The Veteran has not been diagnosed with a 
specific disability that manifests in symptoms of forgetfulness, 
short-term memory loss or difficulty expressing himself or 
keeping his thoughts in order, or nervousness/irritability, nor 
were these symptoms present in service.  Therefore, direct 
service connection for a disability that manifests in symptoms of 
forgetfulness, short-term memory loss or difficulty expressing 
himself or keeping his thoughts in order, or 
nervousness/irritability is also not warranted.

Sleep Apnea

Sleep apnea is a known clinical diagnosis.  The record does not 
show a diagnosis of sleep apnea.  The record shows numerous 
complaints regarding a lack of sleep, beginning in service, and 
attributed to numerous health problems.  In service, it was 
indicated that the Veteran's sleep problems were due to his 
alcoholism and he was referred for psychological consultation.  
The Veteran later reported an inability to sleep due to stress 
and physical pain.  As noted above, he has been denied service 
connection for PTSD, which can manifest in symptoms of 
interrupted and limited sleep.

While there are subjective complaints of sleep disturbance, there 
is no objective evidence of a sleep disorder, and the Veteran has 
not been diagnosed with sleep apnea or another sleep disorder.  
While he complained of sleep disturbance in service and post-
service, the majority of his complaints are that he cannot sleep 
due to stress.  He has been denied PTSD, and a claim to reopen a 
claim for service connection for a psychiatric condition to 
include PTSD is being referred.  As such service connection for 
sleep apnea under 38 C.F.R. § 3.317 (due to an undiagnosed 
illness) or on a direct basis is denied.



Crohn's Disease

Service treatment records showed that the Veteran complained of 
irregular, hard bowel movements and fatigue in October 1979.  In 
September 1991, he companied of headache, diarrhea, vomiting and 
muscle aches, and was assessed with diarrhea.

In June 1992, the Veteran's abdominal examination was normal and 
no masses or hernias were noted.  In September 1994, an examiner 
attributed his abdominal pain to hepatitis C.  In March 1996 he 
complained of upper right quadrant pain and was diagnosed with 
hepatic dysfunction.

In a November 1996 examination the Veteran complained of waxing 
and waning right upper quadrant abdominal pain without vomiting, 
diarrhea or constipation.  A March 1996 ultrasound of his abdomen 
was noted to be negative.

In July 2002, the Veteran reported several loose bowel movements 
in the morning, which was noted to be consistent with IBS, 
although he was not assessed with IBS.  In September 2002, he 
complained of loose stools and stomach cramps.  The physician 
noted that she explored his mood and its relation to sleep and 
IBS symptoms; however, she did not definitively assess him with 
IBS.  In August 2003, he was assessed with chronic HCV with 
chronic diarrhea.  

An October 2003 ultrasound was noted to show possible IBD.  After 
a colonoscopy, a gastroenterologist assessed the Veteran with 
Crohn's disease in November 2003.  In June 2004 he reported many 
of his symptoms had resolved and he was noted to have a history 
of Crohn's disease and possibly PSC.  A December 2004 MRI showed 
no evidence of sclerosing colangitis.  In May 2010, he was 
assessed with gastritis.

While compensation may be paid to a Persian Gulf War Veteran who 
suffers from a chronic disability resulting from an undiagnosed 
illness, the chronic disability must include objective evidence 
perceptible to an examining physician and that are capable of 
independent verification, and must not be attributed to any known 
clinical diagnosis.  Additionally, compensation may be paid to a 
Gulf War Veteran who suffers from IBS.  Although IBS was 
considered to explain the Veteran's gastrointestinal complaints, 
he was later diagnosed with Crohn's disease and gastritis.  The 
likelihood that his symptoms were due to Crohn's disease were 
supported by his decrease in symptoms following treatment with 
steroids.  As he has a known clinical diagnoses, which are not 
IBS, service connection for loss of appetite; frequent 
indigestion and spastic bowel symptoms/chronic irregularity; 
weight fluctuation under 38 C.F.R. § 3.317 (due to an undiagnosed 
illness) are unwarranted.

As to whether the Veteran's Crohn's disease began in service, the 
VA examination of record provides a negative nexus opinion 
between the Veteran's Crohn's disease and service.  The examiner 
noted that the Veteran's isolated complaint of diarrhea in 
service was not an indication of his Crohn's disease, which was 
diagnosed ten years later.  As such, direct service connection 
for Crohn's disease, or a disability with symptoms of loss of 
appetite; frequent indigestion and spastic bowel symptoms/chronic 
irregularity; weight fluctuation is not warranted.

In sum, the Veteran filed for service connection for a disability 
that manifested in symptoms of: headaches; skin disorders; visual 
disturbance; pulmonary disorder with shortness of breath; left 
axillary swelling; bleeding gums; low platelets; hand tremors; 
forgetfulness/short term memory loss; difficulty expressing self 
and keeping thoughts in order; sensitivity to chemicals, fumes or 
dust; nervousness; irritability; sleep apnea; recurrent taste and 
smell of petrochemicals; residuals of abrasions of bug bites; 
slow wound healing, all claimed as due to an undiagnosed illness.  
Individually these symptoms are not service connectable based on 
the undiagnosed illness criteria or under direct service 
connection.  To look at the symptoms as a whole, the Board still 
notes there was no objective evidence perceptible to an examining 
physician and that are capable of independent verification for 
almost all of the symptoms (excluding pulmonary disorder, 
bleeding gums, and a sleep disorder).  The symptoms of pulmonary 
disorder and bleeding gums were given clinical diagnoses of 
asthma and gingivitis, respectively.  The Veteran's sleep 
disorder could be due to a psychiatric condition; however, that 
decision is not currently before the Board as the Veteran was 
previously denied service connection for PTSD.  However, he does 
not have a diagnosis of sleep apnea.  As such, both individually 
and collectively, the Veteran's symptoms do not meet the criteria 
under 38 C.F.R. § 3.317. 

For the foregoing reasons, the claims for service connection for 
a disability that manifests with symptoms of: headaches; skin 
disorders; visual disturbance; pulmonary disorder with shortness 
of breath; left axillary swelling; bleeding gums; low platelets; 
hand tremors; forgetfulness/short term memory loss; difficulty 
expressing self and keeping thoughts in order; sensitivity to 
chemicals, fumes or dust; nervousness; irritability; sleep apnea; 
recurrent taste and smell of petrochemicals; residuals of 
abrasions of bug bites; slow wound healing, all claimed as due to 
an undiagnosed illness must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a disability that manifests with symptoms 
of: headaches; skin disorders; visual disturbance; pulmonary 
disorder with shortness of breath; left axillary swelling; 
bleeding gums; low platelets; hand tremors; forgetfulness/short 
term memory loss; difficulty expressing self and keeping thoughts 
in order; sensitivity to chemicals, fumes or dust; nervousness; 
irritability; sleep apnea; recurrent taste and smell of 
petrochemicals; residuals of abrasions of bug bites; slow wound 
healing, all claimed as due to an undiagnosed illness is denied

Service connection for Crohn's disease (claimed as loss of 
appetite, frequent indigestion and spastic bowel symptoms/chronic 
irregularity; weight fluctuation), to include as due to an 
undiagnosed illness is denied.




REMAND

Liver disease, to include hepatitis C

In the November 2009 Board remand, the Board noted that review of 
the record showed the Veteran had received private and VA 
treatment for a variety of complaints since service and that he 
underwent a VA Persian Gulf Registry Examination in September 
1994.  At that time, and in other records, it was noted that the 
Veteran had been diagnosed as having hepatitis C in March 1994.  
At the September 1994 Persian Gulf Registry Examination and in 
other medical records, examiners noted that the Veteran admitted 
to using street drugs (cocaine and heroin) "tried a few times", 
denied intravenous drug use, but reported that he got several 
tattoos after he returned from the Gulf.  In one record, which 
was dated in August 1994, it was noted that the Veteran reported 
sexual contact with someone who was hepatitis C positive.  Later 
private and VA records dated into 2006 show continued testing and 
treatment for hepatitis C.  The Veteran underwent a VA liver 
biopsy in November 2005.  A VA note from February 2006 noted that 
after a review of the liver biopsy, despite the prior report 
suggesting features of steatohepatitis, on review either is 
primarily perioportal inflammation with some extension beyond 
limiting plate.  The bile ducts were spared, and there was 
perioportal fibrosis and chicken-wire/peri-cellular fibrorsis 
extending from the portal triads.  Overall, it was noted that the 
picture is most consistent with a "chronic active hepatitis - 
ddx viral, autoimmune, drugs, etoh."  

The November 2009 Remand directives included contacting the 
Veteran to obtain the names, addresses, and approximate date of 
treatment for all medical care providers, VA and non-VA, from 
which he has received treatment for any of his claimed 
disabilities since March 2006.  In addition, the pathology report 
for the November 2005 VA liver biopsy for the Veteran was to be 
obtained and associated with the claims file.  (Emphasis added)

While additional VA treatment records were added to the claims 
file after the November 2009 remand, most appeared to be in the 
form of SSA records, and none appeared to be the pathology report 
for the November 2005 VA liver biopsy.  On remand, ongoing 
medical records should also be obtained (including the pathology 
report noted).  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim.)  

Additionally, directives were given for the Veteran to be 
scheduled for an additional VA examination regarding his claim 
for liver disease/hepatitis C.  The Board directed that "the 
physician is requested to consider all possible risk factors 
that may be relevant to the Veteran's current hepatitis C, first 
diagnosed in March 1994, including the Veteran's history of 
tattoos in service, as well as sexual contacts and drug abuse."  

In June 2010, the Veteran was afforded a VA liver examination.  
Although the claims file is noted to have been reviewed, the 
examiner did not note the Veteran's prior indications of using 
cocaine and heroin or having sex with a person who had hepatitis 
C.  The Veteran also claimed that he was diagnosed with hepatitis 
C prior to being tattooed in late 1991.  As the examiner did not 
note the other possible risk factors mentioned in the Veteran's 
medical records, on remand, he should be afforded an additional 
VA liver/hepatitis C examination.

VA training letter TL 01-02, (April 17, 2001) requires the AMC/RO 
to provide the Veteran with specific information concerning 
hepatitis C, and to request specific information from the Veteran 
regarding hepatitis C exposure.  It appears that the Veteran has 
not been provided this information. 

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Veteran's August 1991 in-service examination did not 
mention tattoos.  The Veteran declined a separation physical 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to VA training letter TL 01-02, 
the AMC/RO to is provide the Veteran with 
specific information concerning hepatitis C, 
and to request specific information from the 
Veteran regarding hepatitis C exposure.  The 
Veteran is to be afforded a reasonable 
opportunity to respond.

2.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
date of treatment for all medical care 
providers, VA and non-VA, from which he has 
received treatment for any of his claimed 
disabilities since March 2006. After the 
Veteran has signed the appropriate releases, 
those records not already of record should be 
obtained and associated with the claims file.  
In addition, the pathology report for the 
November 2005 VA liver biopsy for the Veteran 
should be obtained and associated with the 
claims file.  All attempts to procure those 
records should be documented in the file. If 
the AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file. The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow them the opportunity to obtain and 
submit those records for VA review.

3.  After the above development has been 
completed to the extent possible, the Veteran 
should be provided a VA examination to assess 
the Veteran's claimed liver disease and 
hepatitis C complaints.  All indicated tests 
and studies are to be performed, and 
comprehensive social, and occupational 
histories are to be obtained.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the physician's 
report.

The physician should be requested to confirm 
the diagnosis of hepatitis C and any other 
liver disease, and provide an analysis as to 
etiology.  In this regard, the physician is 
requested to consider all possible risk 
factors that may be relevant to the Veteran's 
current hepatitis C, first diagnosed in March 
1994, including the Veteran's history of 
tattoos in service, as well as sexual 
contacts and drug abuse.  Following a review 
of the claims folder and examination of the 
Veteran, the physician's is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
hepatitis C disability or any other current 
liver disorder had its onset in service or is 
causally related to any incident of service, 
including any hepatitis C risk factors 
associated with the Veteran's active service.  
The physician is requested to explain the 
usual incubation period and onset of symptoms 
for hepatitis C.  Sustainable reasons and 
bases are to be provided for any opinion 
rendered.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder. The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


